Citation Nr: 1813659	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-26 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a traumatic brain injury (TBI). 

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a heart disability secondary hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for tinnitus, a traumatic brain injury (TBI), hepatitis, and a heart condition.  The Veteran filed a timely notice of disagreement (NOD) in December 2013.

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

Subsequent to the June 2014 statement of the case, the Veteran submitted additional evidence with a waiver of RO review.  However, as his claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review all the submitted documents.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a TBI, hepatitis C, and a heart disability secondary to hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his tinnitus has been shown to have been incurred in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, the Board is granting the claim for entitlement to service connection for tinnitus.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

The Veteran contends that service connection is warranted for tinnitus.  Specifically, the Veteran states that for six weeks of basic training, he was exposed to loud noises without the use of hearing protection, including gun fire and a grenade that went off near his head, and that he was hit in the head with a pugil stick.  See February 2017 hearing testimony.  The Veteran states that the ringing in his ears started during basic training and has continued to the present.  Id. 

Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis and the Veteran, as a layperson, is competent to testify or make statements as to his symptoms, specifically to experiencing tinnitus since service. See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has stated that he has tinnitus and the medical evidence of record is also in agreement that the Veteran has a current diagnosis of tinnitus. See September 2013 VA treatment records.  Thus, a current disability is shown.  The Board notes that although the Veteran was found to have normal hearing at separation, he also has a current diagnosis of mild to moderate high frequency sensorineural hearing loss.  See December 2013 VA audiology consult. 

The Veteran's DD 214 shows that he was a clerk typist and received a marksman rifle badge.  However, the Veteran's service treatment records are absent of any complaints of ringing in the ears or treatment for tinnitus at any time throughout his active service.  In addition, the Veteran's September 1971 entrance and May 1963 separation examinations were normal with regards to any type of hearing loss or injury. 

After careful review of the lay and medical evidence, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and symptoms since service are credible.  Service personnel records show that his military occupational specialty (MOS) was that of a typist and that he received a marksman rifle badge.  The Veteran reported that he noticed tinnitus after being exposed to loud noises during basic training, including gun fire and a grenade that went off near his head.  The Veteran has stated that he did not use hearing protection.  He has stated that he experienced tinnitus since service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Here, the Veteran has provided a date of onset of tinnitus during service, and the Veteran is competent to state that he has experienced tinnitus since service to the present.

The Board finds that, based on all the evidence, and resolving any reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for tinnitus is granted. 



REMAND

Traumatic brain injury

The Veteran contends that service connection is warranted for a traumatic brain injury (TBI).  Specifically, he contends that during basic training, he was hit in the head with a pugil stick and knocked unconscious.  See February 2017 hearing transcript.  He states that due to the TBI, he had headaches and memory loss.  

On his September 1971 entrance examination, the Veteran reported experiencing frequent or severe headaches and dizziness or fainting spells.  The examiner noted that the Veteran had occasional mild headaches and that he fainted once as a child.  In August 1972, the Veteran reported with complaints of throbbing pain on the right side of his head in the temporal region, with right hand and arm numbness.  The clinician noted that the Veteran possibly had a history of this in civilian life and prescribed the Veteran caffergot tabs to take until the headaches stopped.  In December 1972, the Veteran reported with complaints of a headache and numbness of his hand and face.  The Veteran reported that he hit his head, but did not lose consciousness, and he was diagnosed with rule out migraine syndrome.  In June 1973, the Veteran reported to his friends that he felt spacey and fell to the floor, striking his head.  His friends reported witnessing what appeared to be a major motor seizure and tonic clonic contractions of his extremities.  It was noted that the Veteran had been shooting up drugs, and had needle marks which looked old.  The Veteran was diagnosed with toxic psychosis secondary to amphetamines and rule out seizure disorder.  In an undated separation examination, the Veteran's head and neurologic system were found normal upon objective examination. 

The Veteran was afforded a VA examination in October 2013.  The Veteran reported having passed out several times as a child, and having headaches for which he received morphine treatment.  The Veteran reported being hit in the head with a pugil stick during basic training, as well as having a grenade go off near his head.  The examiner noted that the Veteran's service treatment records only reflected one documented account of him hitting his head, when he fell out of a chair and hit his head in 1973, but that it was unclear from the record whether this was due to drug use or from a seizure.  After interviewing the Veteran and reviewing the claims file, the examiner found that the Veteran had a mild TBI.  However, the examiner found that there was no true documentation in the Veteran's service treatment records of a TBI and that the Veteran had a pre-existing history of syncope or TBI with loss of consciousness as a child.  Thus, the examiner opined that it could not be endorsed that the Veteran suffered a TBI in service without resorting to mere conjecture.  The examiner further opined that the Veteran's migraine headaches were less likely than not attributable to an in-service TBI, as they pre-existed his military service.  

The Board finds the October 2013 examiner's opinion is inadequate, as it is based on an inaccurate premise.  The examiner noted that the Veteran's service treatment records contained only one instance of the Veteran hitting his head, in 1973.  However, the Veteran's service treatment records also reflect that the Veteran reported hitting his head in 1972.  As it is not clear whether the examiner considered the 1972 record in rendering the opinion, the Board finds that a remand is warranted for an addendum opinion.  In addition, the examiner found that the Veteran had a pre-existing history of syncope or TBI with loss of consciousness as a child.  However, the examiner did not opine as to whether any pre-existing TBI was aggravated by the Veteran's in-service head injuries.  Therefore, upon remand, the examiner should also provide an opinion as to whether any pre-existing TBI was aggravated by the Veteran's service, to include the documented reports of the Veteran hitting his head in 1972 and 1973. 

Hepatitis

The Veteran contends that service connection is warranted for hepatitis C.  Specifically, he contends that he was treated for hepatitis in service after receiving air gun inoculations.  See February 2017 hearing transcript. 

On his September 1971 entrance examination, the Veteran denied liver trouble and his abdomen and viscera were found normal upon objective examination.  A February 1972 dental record reflects that the Veteran reported having had hepatitis in the prior five years for which he was hospitalized.  In a June 1973 medical record, the Veteran was noted to have been using intravenous drugs and that his skin was jaundiced.  On an undated separation examination, the Veteran's liver was palpable and he was noted to have resolving viral hepatitis.  

A September 2013 hepatitis Disability Benefits Questionnaire reflects that the Veteran was diagnosed with Hepatitis C in 1971.  The Veteran reported being diagnosed with hepatitis in service, and that he currently had hepatitis C, although he was not on medication due to the medication affecting his heart arrhythmias.  The examiner found that the Veteran had unknown high risk factors associated with his diagnosed hepatitis C, currently had fatigue attributable to hepatitis, and intermittent weakness due to cirrhosis of the liver.  The physician reviewed the Veteran's claims file and VA treatment records, and noted that the Veteran's liver was palpable upon separation and he was diagnosed resolving viral hepatitis.  After reviewing the medical literature, the physician opined that the Veteran's hepatitis C was at least as likely as not incurred during military service.  The examiner found that the Veteran's separation examination noted viral hepatitis, but that testing for hepatitis C did not become available until the late 1980s, which could identify and confirm hepatitis C, rather than the previous ambiguous name of non-A, non-B hepatitis.  

In October 2013, a VA examiner reviewed the Veteran's claims file and treatment records and rendered an addendum opinion.  The examiner noted that the September 2013 examiner found that the Veteran did not have evidence of high risk behaviors, although the examiner apparently did not review the claims file.  The October 2013 examiner noted that a June 1973 service treatment record reflected evidence that the Veteran was abusing injectable drugs and that the Veteran's undated separation examination showed an enlarged, mildly tender liver and diagnosis of resolving viral hepatitis.  The examiner concluded that while it was at least as likely as not that the Veteran acquired his hepatitis C during service, it was clear that the only risk factor for his acquisition of hepatitis C was by intravenous substance abuse.  

The Board finds the September 2013 physician's opinion inadequate, as it does not appear that the physician considered the Veteran's intravenous drug use during service.  However, the Board also finds the October 2013 examiner's opinion inadequate, as it does not appear the examiner considered the February 1972 dental record in which the Veteran reported having had hepatitis, which was prior to the June 1973 report of intravenous drug use.  Furthermore, the October 2013 examiner found that the only risk factor for the Veteran acquiring hepatitis C was intravenous drug use; therefore, it is unclear whether the examiner considered the Veteran's contentions that he contracted hepatitis C through air gun inoculations during service. 

Accordingly, the Board finds that a remand is warranted for a new VA medical opinion as to the nature and etiology of the Veteran's hepatitis C.  

Heart disability

With regard to the issue of service connection for a heart disability secondary to hepatitis C, this claim is intertwined with the claim of service connection for hepatitis C being remanded herein.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of service connection for a heart disability secondary to hepatitis C must therefore be deferred until the intertwined issue is resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the October 2013 VA examiner for an addendum opinion concerning the nature and etiology of the Veteran's claimed traumatic brain injury.  If the examiner is no longer available, the claims file should be provided to an examiner qualified to render an opinion on the Veteran's claimed traumatic brain injury.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner must opine as to:

(a)  Whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's traumatic brain injury was sustained during active service or is related to any incident of service, to include any head injuries. 

(b)  If the examiner determines that the Veteran's traumatic brain injury pre-existed service, the examiner is asked to provide an opinion as to whether the Veteran's traumatic brain injury was aggravated by (i.e., permanently worsened beyond the natural progression) by active service, to include any injuries to the head.  If the examiner finds that the traumatic brain injury was aggravated by active service, the he or she should quantify the degree of aggravation, if possible.  

The examiner is asked to comment on the Veteran's lay statements concerning any head injuries, as well as the 1972 and 1973 reported hits to his head documented in the Veteran's service treatment records.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this is so.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

2.  Return the Veteran's claims file to the October 2013 VA examiner for a new VA medical opinion concerning the nature and etiology of the Veteran's hepatitis C.  If the examiner is no longer available, the claims file should be provided to an examiner qualified to render an opinion on the Veteran's hepatitis C.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's hepatitis C began during active service or is related to any incident of service, to include air gun inoculations. 

Although a thorough review of the claims file is required, the examiner's attention is drawn to a February 1972 dental treatment record in which the Veteran reported having had hepatitis.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this is so.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

3.  After completing the above, and any other development as may be indicated, the Veteran's claims of service connection for a traumatic brain injury, hepatitis C, and a heart disability secondary to hepatitis C should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


